Petition for Writ of Mandamus Denied and Memorandum Opinion filed
July 31, 2014.




                                In The

                 Fourteenth Court of Appeals

                           NO. 14-14-00448-CV



        IN RE FINN KRISTENSEN, AKZO NOBEL POLYMER
       CHEMICALS, LLC, AKZO NOBEL, INC., AKZO NOBEL
       CHEMICALS, LLC, RYDER TRUCK RENTAL, INC., AND
                     GABE T. VICK, Relators


                      ORIGINAL PROCEEDING
                        WRIT OF MANDAMUS
                           151st District Court
                          Harris County, Texas
                    Trial Court Cause No. 2013-58165

                     MEMORANDUM OPINION

     On June 11, 2014, relators Finn Kristensen, Akzo Nobel Polymer
Chemicals, LLC, Akzo Nobel, Inc., Akzo Nobel Chemicals, LLC, Ryder Truck
Rental, Inc., and Gabe T. Vick, filed a petition for writ of mandamus with this
court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In their petition,
relators ask this court to compel the Honorable Mike Engelhart, presiding judge of
the 151st District Court of Harris County, to vacate portions of three orders
requiring relators to produce certain information in discovery and sanctioning one
of the defense attorneys. On June 12, 2014, we temporarily stayed enforcement of
the challenged orders pending our disposition of relators’ petition. We now deny
the petition and lift our stay.

                                       I. BACKGROUND
       This original proceeding arises out of a series of discovery disputes in a
motor vehicle-related personal injury lawsuit. In September 2013, real party in
interest Dononato Castillo, Jr. filed suit against relators Finn Kristensen, Akzo
Nobel Polymer Chemicals, LLC, Akzo Nobel, Inc., Akzo Nobel Chemicals, LLC,
and Ryder Truck Rental, Inc. for injuries allegedly sustained in a December 2012
collision between two trucks. As claimed by Castillo, Kristensen was the driver of
a truck owned by Ryder and leased to the Akzo companies. Kristensen allegedly
rear-ended the truck driven by Castillo, causing Kristensen’s truck to jackknife and
resulting in a secondary impact to Castillo’s truck. The contentious discovery
between the parties in the ensuing litigation resulted in the following actions by the
trial court that relators challenge.

Purported Requirement to Produce Privileged Attorney-Client and Work Product
Information




                                             2
         Castillo’s original petition included numerous initial discovery requests.
Among these requests was request for production no. 81 (“Request 81”), which
reads:

         Any and all correspondence, including emails, between you and your
         representatives, agents, insurance adjusters, attorneys and Ryder
         Truck Rental, Inc., their employees, agents, representatives, attorneys,
         and/or insurance adjusters regarding or pertaining in any way to the
         Subject Collision, the parties and/or the indemnity arrangement
         between the parties.

Relators objected to this request on multiple grounds, and further asserted the
attorney-client and attorney work product privileges “to the extent this request
seeks such privileged documents or information.”

         Castillo filed a motion to compel with respect to several discovery requests,
followed shortly thereafter by an amended motion to compel, both of which
specifically referenced Request 81 as being one of the requests in dispute. Relators
reiterated their assertion of privilege with respect to Request 81 in response to
Castillo’s amended motion. In an order dated May 7, 2014, the trial court granted
Castillo’s amended motion, ordering relators to “provide full and complete
responses and answers” to various discovery requests, including Request 81.

         Relators sought reconsideration of the trial court’s order, again arguing that
Request 81 sought production of privileged information. In an order dated June 2,
2014, the trial court denied in part relators’ motion to reconsider. The trial court
added a handwritten notation to the bottom of the typewritten order that reads:
“Defendant Ryder Truck Rental, Inc. does not have to respond to Request 81 at
this time. The motion is otherwise DENIED in all respects and any assertions of

                                            3
privileged documents must be established by evidence, and via a privilege log if
requested.”




                                       4
Requirement to Provide a Medical Records Release Authorization

      In his initial set of discovery requests to Kristensen, Castillo requested
information via two interrogatories regarding any alcohol or medication taken by
Kristensen in proximity to the accident, as well as any medications prescribed to
him in the year preceding the accident and related information. Kristensen
responded by stating objections, but also noting that he had been prescribed
medication for diabetes and cholesterol and had taken that medication on the day
of the accident. The parties disputed the sufficiency of Kristensen’s responses to
these interrogatories, and in the May 7, 2014 order referenced above, relators were
ordered to “provide full and complete responses and answers” to both
interrogatories.

      In addition to these two interrogatories, Castillo subsequently served a
separate request for production on Kristensen, seeking a medical records release
authorization for a five-year period in order to obtain Kristensen’s medical records
pertaining to alcohol abuse, diabetes, and hypertension. Kristensen responded by
stating the request for production was outside the scope of discovery. In late May
2014, after the trial court issued its May 7 order, Castillo moved to compel
production of the medical records release authorization. Following briefing on the
motion to compel, the trial court issued an order dated June 4, 2014 granting
Castillo’s motion, and ordering Kristensen to provide a signed medical records
release authorization.

Sanctioning of Attorney and Warning of Possible Future Sanctions

      As part of the motion in which he sought the medical records release
authorization from Kristensen, Castillo also moved for sanctions, citing in support
                                         5
three purported discovery abuses by relators. First, Castillo noted that relators
produced heavily-redacted cell phone records for Kristensen in lieu of providing a
signed authorization to retrieve Kristensen’s cell phone records for the time of the
accident as the court had ordered. Second, Castillo noted an allegedly false
statement made to the trial court and later recanted concerning documentation of
an injury Castillo had suffered years previously. Third, Castillo noted relators had
expanded a response to an interrogatory after representing to the trial court that an
earlier,    narrower   response   was     accurate.   Relators   disputed   Castillo’s
characterization of events, and argued that no sanctions were warranted.

       In its June 4, 2014 order, the trial court sanctioned one of the defense
attorneys in the amount of $1,500 “for his failure to comply with previous orders
of this Court.” The court’s order continues, “[A]dditional motions by Defendants
to reconsider this Court’s discovery rulings may be met with significantly higher
sanctions amounts, potentially on the Court’s own motion.”

                                      *    *   *

       In their petition for writ of mandamus, relators seek to vacate portions of the
trial court’s May 7, 2014, June 2, 2014, and June 4, 2014 orders. Specifically,
relators assert that the trial court abused its discretion by: (1) ordering the
production of privileged attorney-client and attorney work product information;
(2) ordering the production of a medical records release authorization for
Kristensen; (3) threatening further sanctions; and (4) imposing sanctions on the
attorney.



                                           6
                           II. THE MANDAMUS STANDARD

      Generally, mandamus relief is appropriate only when the trial court clearly
abused its discretion and the relator has no adequate remedy by appeal. In re
Reece, 341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding). As the party seeking
relief, the relator bears the burden of demonstrating entitlement to mandamus
relief. See In re Ford Motor Co., 165 S.W.3d 315, 317 (Tex. 2005) (per curiam)
(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.
proceeding).

      In a mandamus proceeding, a trial court’s determination of factual issues is
entitled to deference. Thus, a trial court will be held to have abused its discretion
only if the relator establishes that the trial court reasonably could have reached but
one decision, and it was not the decision the trial court made. Walker, 827 S.W.2d
at 839–40; In re Weeks Marine, 242 S.W.3d 849, 853 (Tex. App.—Houston [14th
Dist.] 2007, orig. proceeding [mand. denied]).

      By contrast, “[a] trial court has no discretion in determining what the law is
or in applying the law to the facts.” Walker, 827 S.W.2d at 840 (internal quotations
omitted). Therefore, a trial court abuses its discretion if it: (1) reaches a decision so
arbitrary and unreasonable as to constitute a clear and prejudicial error of law;
(2) clearly fails to correctly analyze or apply the law; or (3) acts without reference
to any guiding rules or principles. In re Park Mem’l Condo. Ass’n, Inc., 322
S.W.3d 447, 449–50 (Tex. App.—Houston [14th Dist.] 2010, orig. proceeding).

      “[D]etermining whether a party has an adequate remedy by appeal requires a
‘careful balance of jurisprudential considerations’ that ‘implicate both public and
private interests.’” Ford, 165 S.W.3d at 317 (quoting In re Prudential Ins. Co. of
                                           7
Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding)). As a general matter, an
appellate remedy is adequate when any benefits to mandamus review are
outweighed by the detriments. Prudential, 148 S.W.3d at 136.

                                   III. ANALYSIS

Issue 1: Possible Production of Privileged Attorney-Client and Work Product
Information
      In their first issue, relators argue the trial court has ordered them to produce
privileged attorney-client and work product information in response to Request 81.
Relators contend that the trial court’s handwritten notations in the June 2 order
create an ambiguity about what they must produce. Relators state that the trial
court may not have “intend[ed] to compel the production of privileged
documents.” Relators nevertheless “interpret” the trial court’s orders “to require
Relators to produce all communications between Relators and their lawyers” in
response to Request 81. Viewing the trial court’s orders as a whole, we conclude
that Request 81 does not require production of all communications between
relators and their lawyers.

      “The same rules of interpretation apply in construing the meaning of a court
order or judgment as in ascertaining the meaning of other written instruments.”
Lone Star Cement Corp. v. Fair, 467 S.W.2d 402, 404–05 (Tex. 1971) (orig.
proceeding); accord Harper v. Welchem, Inc., 799 S.W.2d 492, 494–95 (Tex.
App.—Houston [14th Dist.] 1990, no writ). As with other written instruments, a
court order is ambiguous if, applying standard rules of construction, it is
susceptible to more than one reasonable interpretation. See Kourosh Hemyari v.
Stephens, 355 S.W.3d 623, 626 (Tex. 2011) (per curiam).
                                          8
      In its May 7 order, the trial court granted Castillo’s motion to compel and
ordered relators to provide “full and complete responses and answers” to Request
81. In its June 2 order, the trial court denied in part relators’ motion to reconsider,
which was based explicitly on their assertion that compliance with the May 7 order
would require the production of privileged information. In so doing, the trial court
wrote in the June 2 order that “any assertions of privileged documents must be
established by evidence, and via a privilege log if requested.” We do not read this
language in the June 2 order as an unequivocal determination to overrule the
assertions of attorney-client and work product privileges. Instead, we read it as a
direction to relators to substantiate their assertions of the attorney-client and work
product privileges before they can avail themselves of those protections to
withhold documents in discovery.

      This reading of the June 2 order comports with governing standards. “When
an ambiguous order is susceptible to two reasonable constructions, an appellate
court should adopt the construction that correctly applies the law.” MacGregor v.
Rich, 941 S.W.2d 74, 75 (Tex. 1997) (per curiam). Texas law provides privileges
for attorney-client communications and attorney work product, as specified in
Texas Rule of Evidence 503 and Texas Rule of Civil Procedure 192.5. However,
“[t]here is no presumption that documents are privileged.” In re E.I. DuPont de
Nemours & Co., 136 S.W.3d 218, 225 (Tex. 2004) (per curiam) (orig. proceeding).
Therefore, “[t]he party who seeks to limit discovery by asserting a privilege has the
burden of proof.” Id. at 223. “To meet its burden, the party seeking to assert a
privilege must make a prima facie showing of the applicability of the privilege and
produce evidence to support the privilege.” In re USA Waste Mgmt. Res., L.L.C.,

                                           9
387 S.W.3d 92, 96 (Tex. App.—Houston [14th Dist.] 2012, orig. proceeding
[mand. denied]). “The prima facie standard requires only the minimum quantum of
evidence necessary to support a rational inference that the allegation of fact is
true.” DuPont, 136 S.W.3d at 223 (internal quotations omitted). This standard can
be satisfied by filing an affidavit in support of the assertion of privilege. Id.; USA
Waste, 387 S.W.3d at 96. A prima facie showing also can be made by testimony,
or, if deemed necessary, production of the documents to the court for in camera
inspection. In re ExxonMobil Corp., 97 S.W.3d 353, 357 (Tex. App.—Houston
[14th Dist.] 2003, orig. proceeding).

      When the trial court’s June 2 order states that “any assertions of privileged
documents must be established by evidence,” that order correctly applies the law
regarding the invocation of a privilege. The same is true regarding the trial court’s
statement that relators’ privilege assertions may need to be made “via a privilege
log if requested.” See Tex. R. Civ. P. 193.3(b). Therefore, we do not interpret the
trial court’s orders to require the production of privileged information before
relators have had the opportunity to proffer evidence and a privilege log in an
effort to establish the privileges being asserted. Even if relators may be required
pursuant to the court’s May 7 and June 2 orders to produce some information in
response to Request 81, that fact does not, by itself, mean that privileged
information must be disclosed before the evidentiary basis for any claimed
privilege has been developed by the parties and considered by the trial court.

      We therefore overrule relators’ first issue.




                                          10
Issue 2: Requirement for Kristensen to Provide a Medical Records Release
Authorization
      In their second issue, relators rely primarily on the physician-patient
privilege under Texas Rule of Evidence 509 in asserting that the trial court’s order
for Kristensen to provide a medical records release authorization constitutes an
unwarranted invasion of Kristensen’s privacy. Relators further argue that
Kristensen has made no claim for personal injury and has produced documentation
demonstrating he is medically certified to drive a tractor-trailer. Therefore,
according to relators, his medical records are not relevant or reasonably calculated
to lead to the discovery of admissible evidence.

      As noted above, “the party seeking to assert a privilege must make a prima
facie showing of the applicability of the privilege and produce evidence to support
the privilege.” USA Waste, 387 S.W.3d at 96. This requirement is not limited to the
attorney-client and work product privileges. See In re Living Ctrs. of Tex., Inc., 175
S.W.3d 253, 261 (Tex. 2005) (orig. proceeding) (“[A] prima facie case for the
privilege must be established by testimony or affidavit.”); In re Cont’l Gen. Tire,
Inc., 979 S.W.2d 609, 613 (Tex. 1998) (orig. proceeding) (party resisting discovery
under Texas Rule of Evidence 507 bears initial burden to “establish that the
information is a trade secret”); In re Intracare Hosp., No. 14-07-00127-CV, 2007
WL 2682268, *3 (Tex. App.—Houston [14th Dist.] Sept. 13, 2007, orig.
proceeding) (mem. op., per curiam) (affidavit established prima facie showing of
applicability of the medical committee privilege); see also Tex. R. Civ. P. 193.4(a)
(at a hearing on an assertion of privilege “[t]he party making the objection or



                                         11
asserting the privilege must present any evidence necessary to support the
objection or privilege”).

      The record does not indicate that relators have provided any evidence to
make the required prima facie showing. Relators refer in their mandamus petition
to their assertion of privilege under Rule 509 in their response to one of Castillo’s
motions to compel. But relators merely claimed the privilege in that response.

      “[T]he physician-patient . . . privilege[] [is] not absolute.” R.K. v. Ramirez,
887 S.W.2d 836, 840 (Tex. 1994) (orig. proceeding). Various exceptions limit the
privilege’s scope. See Tex. R. Evid. 509(e) (listing seven exceptions in civil
proceedings). Potentially applicable in the underlying proceedings is the patient-
litigant exception, which excludes from the scope of the privilege “a
communication or record relevant to an issue of the physical, mental or emotional
condition of a patient in any proceeding in which any party relies upon the
condition as a part of the party’s claim or defense.” Tex. R. Evid. 509(e)(4); see
also R.K., 887 S.W.2d at 842–43 (discussing application of the patient-litigant
exception); In re Jarvis, 431 S.W.3d 129, 135 (Tex. App.—Houston [14th Dist.]
2013, orig. proceeding) (same). Because the record does not indicate that relators
made a prima facie showing that the physician-patient privilege applies to
Kristensen’s medical records, relators have not demonstrated entitlement to




                                         12
mandamus relief from the trial court’s order that Kristensen provide a medical
records release authorization.1

       Relators also argue in their petition that Kristensen’s medical records are not
relevant or reasonably calculated to lead to the discovery of admissible evidence.
Specifically, relators argue that Kristensen’s medical history is “collateral to the
claims and defenses in this lawsuit,” and that Kristensen’s medical condition “is
not relied upon as part of any claim or defense.” It is unclear whether this
argument is intended to be distinct from relators’ claim of privilege under Rule of
Evidence 509 because these arguments appear to be relevant to the privilege
analysis. See Jarvis, 431 S.W.3d at 135 (summarizing patient-litigant exception to
physician-patient privilege as applying where: “(1) the records are relevant to the
condition at issue in the litigation, and (2) the condition contained in the records is
relied upon as ‘part’ of a party’s claim or defense”). To the extent relators do
intend for this argument to be distinct, the argument falls short of demonstrating
their entitlement to mandamus relief.

       “The scope of discovery is largely within the trial court’s discretion.” In re
HEB Grocery Co., 375 S.W.3d 497, 500 (Tex. App.—Houston [14th Dist.] 2012,
orig. proceeding). “In general, a party may obtain discovery regarding any matter
that is not privileged and is relevant to the subject matter of the pending
       1
         Relators’ reference in their petition to the federal Health Insurance Portability and
Accountability Act (“HIPAA”) does not aid their argument. As this court has noted: “The
HIPAA provisions do not create a privilege against production or admission of evidence; they
merely create a procedure for obtaining protected medical records in litigation. . . . Thus, HIPAA
does not alter our privilege analysis.” Jarvis, 431 S.W.3d at 135 (internal citations omitted).
Also, relators’ reference to Section 181.006 of the Texas Health and Safety Code is equally
unavailing because that provision merely creates an exception to disclosure of information under
the Texas Public Information Act.
                                               13
action . . . .” Tex. R. Civ. P. 192.3(a). The phrase ‘relevant to the subject matter’ is
to be ‘liberally construed to allow the litigants to obtain the fullest knowledge of
the facts and issues prior to trial.’” HEB, 375 S.W.3d at 500 (quoting Ford Motor
Co. v. Castillo, 279 S.W.3d 656, 664 (Tex. 2009)).

      Relators argue that discovery of Kristensen’s medical history falls outside
the scope of Rule 192.3 because Kristensen’s medical certifications already have
been provided to Castillo. But the fact that Kristensen may have been medically
certified to drive does not necessarily mean that there is no other information in
Kristensen’s medical history that may bear on the litigation. Castillo alleges that
Kristensen was not qualified to operate a tractor-trailer under applicable federal
regulations as part of Castillo’s claim of negligence against the defendants.
Negligence has long been defined as doing something that a person of ordinary
prudence under the same or similar circumstances would not have done, or,
conversely, failing to do something that a person of ordinary prudence under the
same or similar circumstances would have done. 20801, Inc. v. Parker, 249 S.W.3d
392, 398 (Tex. 2008). If, as Castillo suggests, Kristensen had a disqualifying
condition that was not disclosed in connection with his medical certification, that
could be germane to whether any of the defendants acted with negligence.
Therefore, relators have not demonstrated that discovery of Kristensen’s medical
records is outside the scope of permissible discovery. Cf. R.K., 887 S.W.2d at 843–
844 (concluding in context of privilege claim under Tex. R. Evid. 509 that doctor’s
medical and mental condition was relevant in a medical malpractice claim).

      “The heavy burden of establishing an abuse of discretion and an inadequate
appellate remedy is on the party resisting discovery.” HEB, 375 S.W.3d at 500.
                                          14
Relators have not satisfied that burden. Accordingly, we overrule relators’ second
issue.

Issue 3: Threat of Future Sanctions

         In their third issue, relators challenge the statement in the trial court’s June 4
order, which reads: “[A]dditional motions by Defendants to reconsider this Court’s
discovery rulings may be met with significantly higher sanctions amounts,
potentially on the Court’s own motion.” Relators characterize this as a
“preemptive” sanction, and argue that it results in a chilling effect preventing them
from vigorously and zealously presenting their defense. We conclude that
mandamus relief is not warranted at this juncture because any challenge to this
portion of the June 4 order is premature.2

         The trial court’s June 4 order does not categorically preclude relators from
filing additional motions, nor did the court state that any additional motions
necessarily will result in further sanctions. We conclude that a challenge to this
portion of the trial court’s June 4 order is not ripe. “A case is not ripe when its
resolution depends on contingent or hypothetical facts, or upon events that have
not yet come to pass.” Patterson v. Planned Parenthood of Houston & Se. Tex.,
Inc., 971 S.W.2d 439, 443 (Tex. 1998). “Ripeness . . . is a threshold issue that
implicates subject matter jurisdiction . . . .” Id. at 442. “The essence of the ripeness
doctrine is to avoid premature adjudication . . . ; to hold otherwise would be the



         2
         The only sanction imposed by the trial court was the $1,500 monetary sanction against
one of the defense attorneys, which relators challenge separately in their fourth issue. We address
that sanction below.
                                                15
essence of an advisory opinion, advising what the law would be on a hypothetical
set of facts . . . .” Id. at 444.

       Relators have not yet been sanctioned by the trial court for any future
conduct. If relators are sanctioned further by the trial court, they retain the ability
to seek relief via a petition for writ of mandamus or appeal. Indeed, this court has
no way to predetermine whether any future sanctions imposed by the trial court
would be legally supportable because that analysis will depend on the facts
surrounding any future sanctions order. The mere fact that relators may be
sanctioned in the future does not provide a basis for mandamus relief. See In re
Kuster, 363 S.W.3d 287, 290–91 (Tex. App.—Amarillo 2012, orig. proceeding)
(“[T]o the extent that [relator’s] petition seeks mandamus relief based upon events
that have not yet occurred and remain merely hypothetical, we conclude that we
are without jurisdiction to render advisory opinions on factual situations that may
or may not arise in the future. . . . We decline to direct the trial court to declare
void an order the effectiveness or viability of which we do not know.”) (internal
citations omitted).

       Relators’ reliance on In re Ford Motor Company, 988 S.W.2d 714 (Tex.
1998) (orig. proceeding), does not change the analysis. In Ford, the trial court
issued a sanctions order requiring the sanctioned party to pay a set amount of
attorney’s fees if that party chose to appeal the decision or pursue relief by a
petition for writ of mandamus. 988 S.W.2d at 720. In assessing whether the party
had an adequate remedy by appeal to warrant mandamus relief, the Texas Supreme
Court concluded that a monetary penalty on a party’s prospective exercise of its
legal rights could not be adequately remedied by appeal because possible removal
                                          16
of the monetary penalty on appeal would not free the party of the chilling effect of
the penalty that would result in the interim. Id. at 722–23. Unlike the party in Ford,
however, relators have not been penalized for any prospective exercise of their
legal rights. Rather, any additional sanctioning of relators based on their filing a
future motion remains only a possibility.

      In sum, it is premature for relators to challenge a possible future imposition
of sanctions by the trial court. This record does not provide a basis for concluding
that relators’ ability to continue the litigation is threatened. See Braden v. Downey,
811 S.W.2d 922, 929 (Tex. 1991) (orig. proceeding). If the trial court imposes
additional sanctions on relators that they believe constitute an abuse of the trial
court’s discretion, relators retain the ability to seek appropriate relief from such an
order at that time. Therefore, we overrule relators’ third issue.

Issue 4: Sanctioning of Attorney

      In their fourth issue, relators challenge the trial court’s imposition of a
$1,500 sanction against one of the defense attorneys. “[M]andamus will not issue
when the law provides another plain, adequate, and complete remedy.” In re Tex.
Dep’t of Family & Protective Servs., 210 S.W.3d 609, 613 (Tex. 2006) (orig.
proceeding). A discovery sanction such as that imposed by the trial court “shall be
subject to review on appeal from the final judgment.” Tex. R. Civ. P. 215.3; see
also In re Smith, 192 S.W.3d 564, 569 (Tex. 2006) (per curiam) (orig. proceeding)
(“A sanctions order is appealable when the judgment is signed.”).

      Because an appellate avenue exists, “[o]rdinarily, a relator has an adequate
remedy by appeal from an order awarding monetary sanctions.” In re RH White
Oak, LLC, --- S.W.3d ---, No. 14-13-00979-CV, 2014 WL 495105, *8 (Tex.
                                            17
App.—Houston [14th Dist.] Feb. 6, 2014, orig. proceeding [mand. denied]) (per
curiam). However, in circumstances where “a monetary sanction is so severe as to
threaten a party’s continuation of litigation, an appeal is an adequate remedy only
if payment is deferred until final judgment when the party can supersede the
judgment and perfect an appeal.” Id.; see also Braden, 811 S.W.2d at 929. But for
this exception to the general rule to apply, a relator must advise the trial court that
the monetary sanction would preclude continuation of the litigation. See In re Le,
335 S.W.3d 808, 814–15 (Tex. App.—Houston [14th Dist.] 2011, orig.
proceeding). Nothing in the record before us establishes that the $1,500 sanction
will preclude continuation of the litigation.

      Therefore, there is no basis to conclude that relators lack an adequate
remedy by appeal, and, consequently, relators are not entitled to mandamus relief.
Accordingly, we overrule relators’ fourth issue.

                                  IV. CONCLUSION

      Relators have not satisfied their burden to demonstrate entitlement to
mandamus relief on any of the issues presented. Accordingly, we deny relators’
petition for writ of mandamus. We also lift our stay granted on June 12, 2014.



                                   PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.




                                          18